Order of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about March 1, 2002, which, upon findings of permanent neglect, terminated the respondents’ parental rights with respect to the subject child and committed custody and guardianship of the child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including the testimony of the caseworker assigned to the case during the statutorily relevant period and petitioner agency’s case record, supports Family Court’s finding that, respondents, by failing to attend a therapeutic program whose completion was deemed essential to their resumption of custodial parenting responsibilities, failed to plan for, and thus permanently neglected, the child (see Social Services Law § 384-b [7]; Matter of Nathaniel T., 67 NY2d 838, 840 [1986]). Respondents’ denial of their need for therapeutic intervention rendered the agency’s diligent efforts unavailing (see Matter of Sheila G., 61 NY2d 368, 385 [1984]).
There was ample support for Family Court’s finding that termination of respondents’ parental rights so as to facilitate the adoptive process was in the child’s best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur— Buckley, P.J., Nardelli, Sullivan, Rosenberger and Wallach, JJ.